PER CURIAM.
This is an action to recover damages for personal injuries sustained by plaintiff when she was struck *587by an automobile driven by the defendant. The jury returned a verdict for plaintiff and defendant appeals.
The accident occurred on October 12,1957, at about 6:10 o’clock p. m. The plaintiff was crossing Edge-water street in Salem from south to north, walking in a marked crosswalk, when she was struck by an automobile driven by defendant in a westerly direction on said street. The evening was dark, rain was falling and there was some wind. Plaintiff was carrying an umbrella.
Plaintiff testified that before starting to cross the street she looked to her left and saw that no cars were coming from that direction. She then looked to the right and saw the headlights of a westbound car at least two blocks away. She said “I thought I had plenty of time to get across the street.” Plaintiff then proceeded to cross the street without again looking to either her right or left. Plaintiff was on the north half of the street in the lane for westbound vehicles when she was struck by defendant’s car.
Defendant contends that plaintiff was negligent as a matter of law because she did not, after her initial observation, again look to her right or left as she crossed the street. "Whether plaintiff was negligent in failing to keep a better lookout for approaching vehicles was a question for the jury. Yates v. Stading, 219 Or 464, 347 P2d 839; Barnes v. Winkler, 216 Or 130, 337 P2d 816; Lynch v. Clark et al., 183 Or 431, 194 P2d 416; Martin v. Harrison, 182 Or 121, 180 P2d 119, 186 P2d 534; Dixon v. Raven Dairy, 158 Or 186, 75 P2d 347; Keys v. Griffith, 153 Or 190, 55 P2d 15; and Hecker v. Union Cab Co., 134 Or 385, 293 P 726.
Affirmed.